— In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from a judgment of the Supreme Court, Queens County (Rodell, J.), entered November 20, 1980, in favor of defendant, upon a jury verdict, after a trial limited to the issue of liability. Judgment reversed, as a matter of discretion, and new trial granted on the combined issues of liability and damages, with costs to abide the event. Separate trials on the issues of liability and damage should not be held where the nature of the injuries has an important bearing on the issue of liability (see Culley v City of New York, 25 AD2d 519). In order to establish liability under the circumstances of this case, it was necessary for the plaintiffs to offer medical evidence of the injuries and of the type of force necessary to cause those injuries (see Williams v Adams, 46 AD2d 952). Evidence of plaintiff Joan Schwartz’ amnesia was necessary for the additional purpose of allowing the jury to consider whether plaintiffs should be held to a lesser degree of proof (see Schechter v Klanfer, 28 NY2d 228). Accordingly, a single trial on both the liability and damage issues should be held. Mangano, J. P., Weinstein, Brown and Niehoff, JJ., concur.